Citation Nr: 1516010	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  11-16 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1949 to October 1952 which service included combat in Korea with the award of a Purple Heart Medal and two (2) Bronze Star Medals with "V" device for valor.  The Veteran died in December 2008.  The claimant is the Veteran's widow. 

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.  

Initially, the Board notes that the widow also filed a notice of disagreement as to the denial of her claims for a nonservice connected death pension and accrued benefits.  However, she did not thereafter perfect her appeal as to these other claims because her June 2011 VA Form 9, Appeal to Board of Veterans' Appeals, specifically limited her appeal to the cause of death claim.  Therefore, the Board finds that these other claims are not in appellant status and no further discussion of them is required.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").

In March 2015, the Board received a Veterans Health Administration (VHA) opinion in connection with the current appeal.  Given the favorable decision below, the Board finds that the appellant will not be prejudiced by issuing this decision before providing the appellant and her representative with a copy of the VHA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence of record shows that the Veteran's death was due to a disability of service origins. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The appellant asserts, in substance, that circulatory problems caused by the Veteran's service-connected frostbite of the feet caused or aggravated the cardiomyopathy, end stage renal disease, diabetes, and hypertension that the December 2008 Certificate of Death lists as causes of his death.  

Given the surviving spouse's assertions regarding the circulatory problems caused by the Veteran's service-connected frostbite of the feet causing or aggravating the cardiomyopathy, end stage renal disease, diabetes, and hypertension that caused his death as well as the fact that the Veteran was service-connected during his lifetime for frostbite of the right and left foot, a left eye disability, a shell fragment wound on the right thigh, tinnitus, and bilateral hearing loss, the Board in January 2015 requested a VHA opinion as to the relationship between his service-connected disabilities and the disease processes that caused his death.  In the subsequent March 2015 VHA opinion, it was opined as follows:

A.  In my opinion, it is at least as likely as not that the Veteran's service connected disabilities caused the disease process that hastened his death.

B.  In my opinion, it is at least as likely as not that the Veteran's service connected disabilities contributed materially or substantially to cause or hasten his death. 

The Board is also required to consider all theories of entitlement even when not raised by the claimant.  See West v. Brown, 7 Vet.App. 329 (1995) (en banc) (an appeal of a service connection claim includes all benefits that potentially stem from the essential elements of the claim).  In this regard, the Board notes that the post-2008 record documents the Veteran complaints, diagnoses, and/or treatment for psychiatric disorders diagnosed as posttraumatic stress disorder (PTSD) and a major depressive disorder (MDD).  Moreover, VA concedes the Veteran had an in-service stressor given his receipt of three (3) combat awards - the Purple Heart Medal and two (2) Bronze Star Medals with "V" devises for valor.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (2014).  Furthermore, the record includes statements from the surviving spouse, which when liberally construed, can be read to indicate that the Veteran self-medicated his adverse psychiatric symptomatology with alcohol during his life time.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Given the above medical history reflecting the Veteran being diagnosed with PTSD and MDD during his lifetime, his documented combat service during the Korean War, and the competent and credible statements regarding his self-medicating his psychiatric symptoms with alcohol during his lifetime, the Board in January 2015 also requested a VHA opinion as to the relationship between these psychiatric disorders and his military service as well as his death.  In the subsequent March 2015 VHA opinion, it was opined as follows:

A.  In my opinion, it is at least as likely as not that the Veteran had psychiatric disabilities, PTSD and MDD, which were related to or had its onset in service.

B.  In my opinion, it is at least as likely as not that the Veteran had . . . psychiatric disabilities, PTSD and MDD, that were caused or aggravated by his service connected frostbite of the right and left foot, left eye disability, shell fragment wound on the right thigh, tinnitus, and bilateral hearing loss, to include the aggregate impact of the conditions . . .

[C.] In my opinion, it is at least as likely as not that the psychiatric disabilities, alcohol use, contributed to materially or substantially to cause or hasten his death. 

The above VHA medical opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Therefore, the Board finds that the most probative evidence of record shows that the Veteran's death was due to a disability of service origins and the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Accordingly, the appeal is granted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


